Citation Nr: 0629367	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for a chronic 
disability manifested by cysts of the right forearm, chest, 
stomach, right leg, and side, to include as due to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
October 2005.  This matter was previously before the Board 
and was remanded in December 2005.


FINDINGS OF FACT

1.  Pseudofolliculitis was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is pseudofolliculitis otherwise 
related to such service, including exposure to herbicides.

2.  A chronic disability manifested by cysts of the right 
forearm, chest, stomach, right leg and side was not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is a chronic 
disability manifested by cysts of the right forearm, chest, 
stomach, right leg and side otherwise related to such 
service, including exposure to herbicides.




CONCLUSIONS OF LAW

1.  Pseudofolliculitis was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2006).

2.  A chronic disability manifested by cysts of the right 
forearm, chest, stomach, right leg and side was not incurred 
or aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2004, December 2005 and March 2006 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and the December 2005 letter explicitly directed the 
veteran to send any pertinent evidence he had in his 
possession.  The Board finds that these letters fulfill VA's 
duties to notify the veteran.

Through the January 2004, December 2005, and March 2006 
letters noted above, the veteran was notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).   

In this case, the December 2005 VCAA letter sent to the 
veteran directed him to submit to the VA any other evidence 
or information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran prior to 
the initial denial of the veteran's claim.  Thus, VCAA notice 
was timely.

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   In March 2006, VA sent the veteran a letter 
which complied with the requirement of Dingess in that it 
informed the veteran of the criteria necessary to establish 
disability ratings and effective dates in the event that 
service connection was established for his disabilities.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  Additionally, the veteran has been provided a VA 
examination.  The examination report contains an opinion 
regarding the etiology of the veteran's current dermatologic 
disabilities.  As such, the Board finds the examination 
report is adequate for rating purposes and the record as it 
stands includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claims.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claims 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records indicate that he had a 
cyst on the right forearm during active duty service.  There 
are no other dermatologic complaints noted during active duty 
service and no other dermatologic conditions were noted on 
the veteran's May 1974 discharge examination report.  Current 
private and VA treatment records shows treatment for various 
cysts.  

The veteran underwent a VA examination in January 2006.  The 
examination report shows that the physician reviewed the 
veteran's service medical records and took notice of the 
lipoma on his right forearm noted during active duty service.  
The examiner noted that the lipoma was surgically removed in 
1974 without any subsequent difficulties from the lesion.  
The examiner stated that there was currently minimal and 
insignificant scarring at the site.  On physical examination, 
there were multiple small soft nodules under the skin of the 
chest, upper abdomen and back, consistent with the appearance 
and feel of lipomas.  None of them were infected or inflamed.  
The examiner also noted an area on the veteran's face that 
was hypopigmented and visually disfiguring.  

The examiner concluded that the single lipoma which was 
documented in service had healed without any residuals.  He 
also stated that the subsequent lesions noted on examination 
and in the current VA treatment records appeared 20 years 
later in the absence of any metabolic disease that might 
etiologically link the current lesions and the previous one.  
The examiner stated that it was his opinion that the current 
lesions were not caused by or secondary to the single lipoma 
that occurred during active duty service and that it was his 
opinion that it was less likely than not that the veteran's 
current skin condition had its onset during active duty 
service or was otherwise related to the veteran's active duty 
service.  There are no contrary medical opinions of record.

In summary, the medical evidence of record shows that the 
veteran's current dermatologic disability is manifested by 
lipomas which are not etiologically linked to the single 
lipoma noted during active duty service and that the single 
lipoma noted during active duty was excised without leaving 
any residual disability.  As such, the preponderance of the 
evidence of record weighs against the veteran's claim of 
service connection for a disability manifested by cysts or 
pseudofolliculitis.  Therefore, entitlement to service 
connection for a dermatologic disability, manifested by 
either cysts, lipomas or pseudofolliculitis, is not 
warranted.

Although it is not entirely clear from the record, it appears 
that the veteran is also arguing that he believes he was 
exposed to herbicides during active duty service and that 
such exposure caused his current dermatologic disability.  
Under 38 C.F.R. § 3.309(e), as to veteran's who were exposed 
to herbicides during active duty service, certain diseases 
may be presumed to have resulted from exposure to certain 
herbicide agents such as Agent Orange.  

The record does not demonstrate that the veteran was exposed 
to herbicide agents during his service in Korea.  
Nevertheless, even assuming for the sake of argument only 
that the veteran was exposed to herbicide agents during his 
active duty service in Korea, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents does not include pseudofolliculitis or cysts or 
lipomas.  See 38 C.F.R. § 3.309(e).  As such, there is no 
basis for awarding service connection for pseudofolliculitis, 
lipomas, or a disability manifested by cysts under the 
presumptive provisions of 38 C.F.R. § 3.309(e).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for pseudofolliculitis is 
not warranted.

Entitlement to service connection for chronic disability 
manifested by cysts of the right forearm, chest, stomach, 
right leg, and side is not warranted.

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


